Citation Nr: 1524829	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-25 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to November 27, 2006 for the award of service connection for ischemic heart disease. 

2.  Entitlement to an initial rating higher than 10 percent from November 27, 2006 to July 2, 2012, and to a rating higher than 60 percent since July 2, 2012, for service-connected ischemic heart disease.     


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for ischemic heart disease and assigned a 10 percent rating effective November 27, 2006 and a 60 percent rating since July 2, 2012.  The Veteran seeks an earlier effective date and a higher disability rating.   

The issue of entitlement to an initial rating higher than 10 percent from November 27, 2006 to July 2, 2012, and to a rating higher than 60 percent since July 2, 2012, for service-connected ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a heart condition in a June 2005 rating decision; the Veteran filed a notice of disagreement in July 2005, and a statement of the case was issued in April 2006; as the Veteran did not timely file a substantive appeal, the June 2005 rating decision became final. 

2.  The Veteran filed an application to reopen the claim of entitlement to service connection for a heart condition, which was received by the RO on November 27, 2006. 

3.  Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, to include establishing presumptive service connection for ischemic heart disease.

4.  The Veteran does not meet the definition of a Nehmer class member because he did not serve in Vietnam.


CONCLUSION OF LAW

The criteria for an effective date prior to November 27, 2006 for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the earlier effective date claim is disposed of as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  See DelaCruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not the factual evidence, is dispositive); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Regarding the duty to assist, all relevant records have been obtained and the Veteran has been provided with an opportunity for a hearing.  A VA medical examination is unnecessary because the issue of entitlement to an earlier effective date does not involve a medical question.  The duty to assist has therefore been satisfied, and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

Analysis

The Veteran asserts that service connection for ischemic heart disease should be effective the date he filed his original claim of entitlement to service connection, November 19, 2004.  He contends that since VA has determined that his ischemic heart disease is related to service based on presumed herbicide exposure in Korea, the effective date should begin in November 2004. 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As the Veteran had previously filed a claim for service connection for a heart condition, the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran filed his original claim for service connection for a heart condition in November 2004.  In a June 2005 rating decision, the RO denied the claim.  The Veteran filed a timely notice of disagreement in July 2005, and the RO issued a statement of the case in April 2006.  Pursuant to 38 U.S.C.A. § 7105, in order for the Veteran to perfect his appeal, he would need to have filed a substantive appeal within 60 days of the date of issuance of the statement of the case, or within one year of the date of the notification letter accompanying the RO's rating decision.  In this case, the Veteran did not file a substantive appeal within either of those time limits.  As a result, the June 2005 rating decision that denied service connection for a heart condition became final.  38 C.F.R. § 20.1103.  Accordingly, new and material evidence was required to reopen any future claim for service connection for a heart condition.

On November 27, 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for a heart condition.  As this claim developed, the RO obtained medical treatment records, the Veteran's statements, and a VA examination report.  The Veteran's claim was granted in a July 2012 rating decision, effective November 27, 2006, the date on which the Veteran filed his application to reopen the claim.  The Veteran disagreed with the decision and asserted that the effective date should be earlier.

The Veteran's claim for an earlier effective date must be denied for several reasons.  First, the pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the latter of the date of receipt of the claim to reopen or the date that the entitlement arose.  In this case, the Veteran was diagnosed with ischemic heart disease in 1993 (see, e.g., July 2012 VA examination report), and he filed his application to reopen the claim in November 2006.  The November 2006 date is the latter of these two dates.  The Veteran did not have a claim, informal or formal, pending prior to November 27, 2006, since the June 2005 rating decision had already become final.  Accordingly, the effective date could not be earlier than the date his application to reopen the claim was filed.

Next, with regard to ischemic heart disease being related to herbicide exposure, this liberalizing law did not go into effect until August 31, 2010.  As the Veteran's application to reopen the claim was received on November 27, 2006 and was pending at the time the law went into effect, August 31, 2010 would be the earliest date that an effective date could be assigned.  See 38 C.F.R. § 3.114.   

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions described above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  The Board acknowledges the Veteran's contention that he was exposed to Agent Orange in Korea during the Vietnam era and should be included as part of the Nehmer class and assigned an earlier effective date for the award of service connection for ischemic heart disease.  Unfortunately, per the Nehmer Stipulation, this class of veterans is limited to those who were specifically exposed to herbicides in country in Vietnam.  There are no exceptions for herbicide exposure that occurred outside the country.  Thus, the Veteran cannot be considered a Nehmer class member, and his claim cannot be assigned an effective date prior to when the liberalizing law went into effect on August 31, 2010.  See 38 C.F.R. §§ 3.114, 3.816(b)(1), b(2) (2014).

In summary, there were no pending, unadjudicated claims for entitlement to service connection for a heart condition prior to when the Veteran filed his application to reopen the claim in November 2006.  Moreover, even if there had been an outstanding claim, the change in law allowing for the award of service connection for ischemic heart disease due to herbicide exposure did not go into effect until August 31, 2010.  The Veteran is also not entitled to an earlier effective date as being part of the Nehmer class.  Therefore, an effective date earlier than November 27, 2006 for the award of service connection for ischemic heart disease is not warranted.


ORDER

An effective date prior to November 27, 2006 for the grant of service connection for ischemic heart disease is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In a July 2012 statement, the Veteran disagreed with the effective date of the grant of service connection for ischemic heart disease, but he also disagreed with the disability rating assigned for this condition.  He stated that the severity of his heart condition did not go from 10 percent one day to 60 percent the next, and he stated that he was put out of work in 2006 due to his heart condition, and that the 10 percent rating assigned since 2006 was inadequate given that he was put out of work since that time.  

The U.S. Court of Appeals for Veterans Claims has described the notice of disagreement as the least burdensome of procedural requirements in veterans' benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).  Given that the Veteran's July 2012 statement disagrees with the initial rating assigned for ischemic heart disease following the grant of service connection, it constitutes a notice of disagreement to the RO's July 2012 rating decision that assigned a 10 percent rating effective November 27, 2006 and a 60 percent rating since July 2, 2012.  See 38 C.F.R. § 20.201 (2014).  

To date, however, the RO has not issued the Veteran a statement of the case with respect to this claim.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).
   
Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case regarding the issue of entitlement to an initial rating higher than 10 percent from November 27, 2006 to July 2, 2012, and to a rating higher than 60 percent since July 2, 2012, for service-connected ischemic heart disease.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


